Title: James Madison to H[ugh Francis] Rose, November 1831
From: Madison, James
To: Rose, Hugh


                        
                            
                                Dr Sr.
                            
                            
                                
                                    
                                
                                Novr 1831
                            
                        
                        I have recd. yr. letr. of the 4th. The former one did not miscarry, and an answer wd not have been delayd. but
                            for a severe Rheumatism which has deeply affected my general health & so crippled my hands & fingers as to
                            make writing equally difficult & painful. It is proper howevr. that you shd. not be left to indulge expectations
                            which can not be fulfilled. I am glad to find you so anxious for the improvement of your mind, & for the
                            advantages of a Classical Education, I wish I cd. aid you in it as well as others having a like share in my affectn. But
                            such is the condition of my affairs, that they can spare nothing from imperious claims on my reduced resources. Be not
                            discouraged howevr in pursuits wch with yr own exertions which promise an acquisition of the comforts, independence, &
                            respectability, so material to a happy life. Classical Studies, howevr highly to be valued, are not essential to such a
                            one. And the examples are not few, where a capacity & taste for them have carried them a great extent, in the
                            portions of time, spared by industry from professed occupations. You may possibly be an addition to such examples; and if
                            that be impracticable, can be one of the greater no., who wth. more limited acquirements have done well for themselves and
                            been distinguished by their usefulness in social life. Your Aunt unites with me in affect. regards, and in all good wishes.
                        
                            
                                
                            
                        
                    